695 S.E.2d 450 (2010)
STATE of North Carolina
v.
Samuel Alando WALKER.
No. 71P10.
Supreme Court of North Carolina.
March 11, 2010.
Samuel A. Walker, pro se.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 23rd of February 2010 in this matter for a writ of certiorari to review the order of the Superior Court, Halifax County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 11th of March 2010."